Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 3, 2019                                                                                      Bridget M. McCormack,
                                                                                                                    Chief Justice

  159160, 159201                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem

  In re HOUSE OF REPRESENTATIVES                                                                         Stephen J. Markman
  REQUEST FOR ADVISORY OPINION                                                                                Brian K. Zahra
  REGARDING CONSTITUTIONALITY OF                                                                        Richard H. Bernstein
  2018 PA 368 & 369                                                            SC: 159160               Elizabeth T. Clement
  _________________________________________/                                                            Megan K. Cavanagh,
                                                                                                                         Justices

  In re SENATE REQUEST FOR ADVISORY
  OPINION REGARDING CONSTITUTIONALITY
  OF 2018 PA 368 & 369                                                         SC: 159201
  _________________________________________/

         On order of the Court, the requests by the House of Representatives and the
  Senate for an advisory opinion on the constitutionality of 2018 PA 368 and 2018 PA 369
  are considered. We direct the Clerk to schedule oral argument for Wednesday, July 17,
  2019, at 9:30 a.m. MCR 7.308(B)(3).

          We invite the House of Representatives and the Senate, and any member of either
  chamber, to file briefs on the following questions: (1) whether the Court should exercise
  its discretion to grant the requests to issue an advisory opinion in this matter; (2) whether
  Const 1963, art 2, § 9 permits the Legislature to enact an initiative petition into law and
  then amend that law during the same legislative session; and (3) whether 2018 PA 368
  and 2018 PA 369 were enacted in accordance with Const 1963, art 2, § 9. We
  respectfully request the Attorney General to submit separate briefs arguing both sides of
  these questions. Briefs in support of the constitutionality of the enacted legislation shall
  be filed no later than May 15, 2019. Briefs in opposition to the constitutionality of the
  enacted legislation shall be filed no later than June 19, 2019. Persons or groups
  interested in the determination of the questions presented in this matter may move the
  Court for permission to file briefs amicus curiae on either or both sides, in accordance
  with the briefing schedule set forth above. Motions for permission to file briefs amicus
  curiae and briefs amicus curiae regarding these two cases should be filed in In re House
  of Representatives Request for Advisory Opinion Regarding Constitutionality of 2018 PA
368 & 369 (Docket No. 159160) only.

        The requests by the House of Representatives and the Senate for an advisory
  opinion remain pending.



                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            April 3, 2019
         s0403t
                                                                                Clerk